DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant's arguments with respect to claims 2 and 13 based on the Response filed on 10/29/2021 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claims 1 and 3-4 are cancelled.  Claims 2 and 5-13 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 5-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 2 and 13 amended with the features of “wherein the second conductive film and the fourth conductive film are not in contact with a common electrode”.

In the response filed on 11/13/2020, Figs. 48A-B below show “a first capacitor 112c that comprises a first conductive film 106d containing a material same as the signal line 106a and a second conductive film 104d containing a material same as a first scan line 104a, wherein the first pixel electrode 102e and the first capacitor 112c are electrically connected to the first semiconductor film102; wherein the second conductive film 104d and the fourth conductive film [104d in second pixel] are connected (in contact) with a common electrode 102f through the fourth wiring 106b”.  

    PNG
    media_image1.png
    585
    644
    media_image1.png
    Greyscale


Fig. 52A-B show “a first capacitor 114c that comprises a first conductive film 205b containing a material same as the signal line 205a and a second conductive film 201d containing a material same as a first scan line 201a, wherein the first pixel electrode 203e and the first capacitor 114c are electrically connected to the first semiconductor film 203; wherein the second conductive film 201d and the fourth conductive film [201d in second pixel] are connected (in contact) with a common electrode 203f through the fourth wiring 205b”.  

Therefore, the amended features “the second conductive film and the fourth conductive film are not in contact with a common electrode” are the New Subject Matter since nowhere in the specification disclose the amended features of claims 2 and 13.

Claims 5-12 are rejected since they are depend on the indefinite claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871